I cannot agree that the doctrine of estoppel should be decisive of the right of Margaret W. Hervey under the will of Caroline C. Hughes. It seems to me that because no party in interest changed his position in relation to the subject matter of the suit, no one was misled, and no one was *Page 352 
prejudiced, on account of the conduct of Margaret W. Hervey, that the elements of estoppel are not present.
There is more difficulty, to my mind, presented by the question of res adjudicata based upon the decrees in the two former proceedings in the circuit court of Ohio County in which the will of Caroline C. Hughes was before that court. The bill of complaint filed by the trustee in the second of these proceedings contains a prayer that it may be treated as an amended and supplemental bill to the bill of complaint filed in the first proceeding, seeking changed and additional relief pursuant to the provisions of the first decree. This bill of complaint was taken for confessed as to Margaret W. Hervey. The circumstances, it seems to me, indicate quite clearly that the trustees, in filing their bill of complaint in the second proceeding, did not treat the first decree as res adjudicata. Clearly, they sought to establish the second proceeding as a continuation of the first. In fact, the prayer of their second bill is that the two proceedings be consolidated. If the first proceeding was not res adjudicata (and certainly, in the light of the prayer of the second bill, it does not lie in the mouths of the trustees now to say that it was) then it is difficult to regard the second proceeding as being res adjudicata. The second bill of complaint alleges that Margaret W. Hervey has demanded of the trustees the payment of $2,500.00 monthly for her maintenance and support and "otherwise as she may be entitled under the will aforesaid." The bill further alleges that the trustees are in doubt as to whether they can make such payment strictly as payments for maintenance and support under the provisions of the will "or in part at least under the terms of said will providing for the holding of the said trust estate for the sole, separate and exclusive use and benefit of said Margaret W. Hervey." (Italics supplied.) The decree that was entered was based upon this bill of complaint taken for confessed. That decree approved the monthly payment of $2,500.00 to Margaret W. Hervey, but it did not adjudicate that that sum was being paid for maintenance and support or whether it was being paid for that purpose and "in part at least under the terms of said will providing for the holding of the trust estate for *Page 353 
the sole, separate and exclusive use and benefit of the said Margaret W. Hervey." It said only that the payment of $2,500.00 monthly was "as and for the amount to which she the said Margaret W. Hervey is entitled under said will." The opinion of the trial court filed in this case, rendered by the same judge who had entered the last of the two former decrees, expressly declines to treat either the first or the second decree asres adjudicata. Stripped of technicality, which, for the reasons stated, I do not regard as rendering either of the former decrees conclusive, and viewed in the light of all of the surrounding circumstances, to my mind the two proceedings prior to this case brought in the circuit court of Ohio County had for their purpose nothing more than seeking the protection of a decree or decrees of a court of chancery to the end that the trustees, in the settlement of their accounts, should incur no obligation on account of the payments that they made to Margaret W. Hervey. Certainly neither of the former decrees expressly settles the construction of the will of Caroline C. Hughes in the manner that would be expected in decrees entered in proceedings brought for the purpose of finally and fully interpreting the provisions of a will. Both are indefinite as to the basis upon which they approve the allowance to Margaret W. Hervey, in each case in exact accordance with the prayer of the bill. To regard either of the former decrees as settling the interpretation of the will of Caroline C. Hughes, would, I think, be but looking to one ambiguous paper to settle the meaning of another. The trial chancellor did not so regard either of them. Therefore, although the question is troublesome, I am of the opinion that neither of the former decrees is to be regarded as res adjudicata of the right of Margaret W. Hervey in this proceeding.
Being of the belief that neither the doctrine of estoppel nor the principles of res adjudicata, properly applied, bar Margaret W. Hervey from asserting, in this proceeding, her right under the will of Caroline C. Hughes, I conclude that the correct interpretation of the will of Caroline C. Hughes, by which the intention of the testatrix should be arrived at and enforced, should be the basis of the decree to be entered. *Page 354